UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21152 Nuveen Georgia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/28/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) February 28, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 150.4% (100.0% of Total Investments) MUNICIPAL BONDS – 150.4% (100.0% of Total Investments) Education and Civic Organizations – 15.7% (10.5% of Total Investments) $ 1,760 Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus 6/19 at 100.00 Aa2 $ 1,896,629 Housing LLC Project, Series 2009, 5.250%, 6/15/35 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC 7/17 at 100.00 Aa3 Project, Series 2007, 5.000%, 7/01/39 Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University 9/14 at 100.00 A1 of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured Douglas County Development Authority, Georgia, Charter School Revenue Bonds, Brighten Academy 10/23 at 100.00 N/R Project, Series 2013B, 7.000%, 10/01/43 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Foundation 5/22 at 100.00 AA+ Technology Square Project, Series 2012A, 5.000%, 11/01/31 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science 5/14 at 100.00 Aa3 Building, Series 2004, 5.250%, 5/01/15 – NPFG Insured Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC 6/18 at 100.00 A2 Project, Series 2008, 6.000%, 6/15/28 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009, Trust 3404: 18.266%, 3/01/17 (IF) No Opt. Call AA+ 18.296%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 10/23 at 100.00 AA+ 2013A, 5.000%, 10/01/43 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University 10/22 at 100.00 Baa2 Project, Refunding Series 2012C, 5.250%, 10/01/30 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 10/21 at 100.00 Baa2 2012A, 5.000%, 10/01/32 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Atlantic State 7/15 at 100.00 A2 University, Compass Point LLC Project, Series 2005, 5.000%, 7/01/25 – SYNCORA GTY Insured Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Center LLC, Series 12/15 at 100.00 A3 2005A, 5.000%, 12/01/34 – SYNCORA GTY Insured Total Education and Civic Organizations Health Care – 16.0% (10.6% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 6/14 at 100.00 B 5.375%, 12/01/28 6/14 at 100.00 B Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BB– 5.250%, 12/01/22 12/14 at 100.00 BB– 5.000%, 12/01/26 12/14 at 100.00 BB– Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. 6/20 at 100.00 AA– Project, Series 2010, 5.000%, 6/15/40 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.000%, 12/01/40 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.000%, 2/15/33 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health No Opt. Call Aa2 East Issue, Series 2012, 5.000%, 11/15/37 Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 10/17 at 100.00 A+ 2007, 5.250%, 10/01/35 Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA 5.000%, 8/01/35 8/19 at 100.00 AA Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus No Opt. Call AA– Regional Healthcare System, Inc. Project, Series 2010, 5.000%, 8/01/21 – AGM Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 10/01/33 Total Health Care Housing/Multifamily – 4.9% (3.3% of Total Investments) Atlanta Urban Residential Finance Authority, Georgia, Multifamily Housing Revenue Bonds, 11/23 at 100.00 A– Trestletree Village Apartments, Series 2013A, 4.500%, 11/01/35 Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate 7/21 at 100.00 AA– Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 Baa2 Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 11/14 at 100.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 11/14 at 100.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 11/14 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.8% (0.5% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 12/15 at 100.00 AAA 4.550%, 12/01/31 (Alternative Minimum Tax) 12/15 at 100.00 AAA Total Housing/Single Family Industrials – 3.0% (2.0% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste 4/16 at 101.00 A– Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, 9/15 at 100.00 BBB Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Mandatory put 3/01/15) (Alternative Minimum Tax) Total Industrials Materials – 2.3% (1.5% of Total Investments) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 8/14 at 100.00 BBB International Paper Company, Series 2001A, 6.250%, 2/01/25 (Alternative Minimum Tax) 20 Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, 5/14 at 100.00 BBB International Paper Company, Series 2003A, 5.750%, 11/01/27 (Alternative Minimum Tax) Richmond County Development Authority, Georgia, Environmental Improvement Revenue Refunding 8/14 at 100.00 BBB Bonds, International Paper Company, Series 2002A, 6.000%, 2/01/25 (Alternative Minimum Tax) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp No Opt. Call Baa3 Corporation, Series 1995, 6.150%, 3/01/17 Total Materials Tax Obligation/General – 40.6% (27.0% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement 1/22 at 100.00 AA Revenue Bonds, Memorial Health University Medical Center Inc., Series 2012A, 5.000%, 1/01/31 Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal 7/17 at 100.00 AA+ Revenue Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Clark County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical 1/17 at 100.00 Aa1 Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional 1/22 at 100.00 Aa1 Medical Center, Series 2012, 5.000%, 1/01/32 Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 – AGM Insured 1/17 at 100.00 AA+ East Point Building Authority, Georgia, Revenue Bonds, Water and Sewer Project Series 2006A, 2/16 at 100.00 N/R 5.000%, 2/01/34 – SYNCORA GTY Insured Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 7/15 at 100.00 Aa2 Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical No Opt. Call Aa2 Center, Series 2012B, 5.000%, 7/01/23 Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/17 at 100.00 Aaa 4/01/37 – AGM Insured Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 3/21 at 100.00 Aaa Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA– 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA– Georgia State, General Obligation Bonds, Refunding Series 2009I, 5.000%, 7/01/19 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 1998D, 5.250%, 10/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (UB) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2013, 2/23 at 100.00 AAA 5.000%, 2/01/36 Henry County Hospital Authority, Georgia, Revenue Certificates, Henry Medical Center, Series 2004: 5.000%, 7/01/20 – NPFG Insured 7/14 at 101.00 Aa1 5.000%, 7/01/34 – NPFG Insured 7/14 at 101.00 Aa1 La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 7/18 at 100.00 Aa2 2008A, 5.500%, 7/01/38 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2011A-1, 4.600%, 7/01/26 No Opt. Call N/R Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 2/17 at 100.00 AA+ 5.000%, 2/01/33 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/16 at 100.00 N/R 3/01/23 – SYNCORA GTY Insured Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, 12/21 at 100.00 A1 Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 21.4% (14.2% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA– 50 5.250%, 12/01/20 No Opt. Call AA– 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA– 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA– Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 1/19 at 100.00 A2 7.375%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008C. Remarketed, 1/19 at 100.00 A2 7.500%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 7/15 at 100.00 A– (Alternative Minimum Tax) Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Perry Bolton Project Series 2014, 5.000%, 7/01/41 7/23 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Performing Arts No Opt. Call AAA Center, Refunding Series 2013, 5.000%, 1/01/21 Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series No Opt. Call A+ 2005, 5.500%, 10/01/26 – NPFG Insured Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call A 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 A Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, No Opt. Call A Series 1998A, 4.750%, 6/01/28 – NPFG Insured Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, 6/14 at 100.00 N/R Series 2002, 5.125%, 12/01/21 – AMBAC Insured Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, No Opt. Call Aa2 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Tift County Hospital Authority, Georgia, Revenue Anticipation Certificates Series 2012, No Opt. Call Aa2 5.000%, 12/01/38 Total Tax Obligation/Limited Transportation – 10.3% (6.9% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/26 – AGM Insured 1/15 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Bonds, Series 2012B, 5.000%, 1/01/31 No Opt. Call A+ Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative 1/22 at 100.00 A+ Minimum Tax) Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 A+ Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Refunding Series 2004C, 7/14 at 100.00 AA– 5.000%, 1/01/33 – AGM Insured Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/15 at 100.00 AA– 1/01/34 – AGM Insured Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 B+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Transportation U.S. Guaranteed – 3.9% (2.6% of Total Investments) (4) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004: 5.250%, 11/01/15 (Pre-refunded 11/01/14) – AGM Insured 11/14 at 100.00 AA- (4) 5.000%, 11/01/24 (Pre-refunded 11/01/14) – AGM Insured 11/14 at 100.00 AA- (4) Bulloch County Development Authority, Georgia, Student Housing and Athletic Facility Lease 8/14 at 100.00 A1 (4) Revenue Bonds, Georgia Southern University, Series 2004, 5.250%, 8/01/21 (Pre-refunded 8/01/14) – SYNCORA GTY Insured Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue 12/15 at 100.00 Aa2 (4) Bonds, Series 2005, 5.000%, 6/01/29 (Pre-refunded 12/01/15) – NPFG Insured 10 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 1/17 at 100.00 A+ (4) 5.500%, 1/01/20 (Pre-refunded 1/01/17) – FGIC Insured Total U.S. Guaranteed Utilities – 10.0% (6.6% of Total Investments) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power No Opt. Call A Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 1/17 at 100.00 A+ 5.000%, 1/01/25 – NPFG Insured Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 2012GG, 1/23 at 100.00 A+ 5.000%, 1/01/43 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, No Opt. Call A+ 5.500%, 1/01/20 – FGIC Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ 5.000%, 3/15/22 No Opt. Call A+ Total Utilities Water and Sewer – 21.5% (14.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004: 5.750%, 11/01/30 – AGM Insured No Opt. Call AA– 5.000%, 11/01/37 – AGM Insured 11/14 at 100.00 AA– Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 AA 8/01/35 – AGM Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 6/18 at 100.00 Aa2 5.000%, 6/01/37 6/18 at 100.00 Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B: 5.250%, 10/01/32 – AGM Insured 10/26 at 100.00 Aa2 5.000%, 10/01/35 – AGM Insured No Opt. Call Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 10/21 at 100.00 Aa3 5.250%, 10/01/41 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewage Revenue 6/17 at 100.00 Aa2 Bonds, Series 2007, 5.000%, 6/01/37 – NPFG Insured Fulton County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2013, 1/23 at 100.00 AA– 5.000%, 1/01/33 Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 2/21 at 100.00 Aaa Bonds, Cobb County-Marietta Water Authority Loans, Series 2011, 5.250%, 2/15/36 Milledgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, No Opt. Call AA– 12/01/21 – AGM Insured Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 1/19 at 100.00 AA+ 2008, 5.500%, 1/01/38 Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 Aa2 Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured Total Water and Sewer $ 203,494 Total Long-Term Investments (cost $210,166,003) Floating Rate Obligations – (2.2)% MuniFund Term Preferred Shares, at Liquidation Value – (51.9)% (5) Other Assets Less Liabilities – 3.7% Net Assets Applicable to Common Shares – 100% $ 144,443,664 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities.The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 28, 2014, the cost of investments was $206,830,113. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 28, 2014, were as follows: Gross unrealized: Appreciation $ 9,066,592 Depreciation Net unrealized appreciation (depreciation) of investments $ 7,231,462 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.5%. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Georgia Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29, 2014
